[Cite as State ex rel. Glass v. Ohio Adult Parole Auth., 2021-Ohio-527.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State ex rel. Timothy Glass,                          :

                 Relator,                             :                       No. 20AP-195

v.                                                    :                    (REGULAR CALENDAR)

Ohio Adult Parole Authority,                          :

                 Respondent.                          :



                                            D E C I S I O N

                                    Rendered on February 25, 2021


                 Timothy Glass, pro se.

                 Dave Yost, Attorney General, and George Horvath, for
                 respondent.

                                     IN MANDAMUS
                           ON REVIEW OF MAGISTRATE'S DECISION

BEATTY BLUNT, J.

        {¶ 1} Relator, Timothy Glass, filed this original action requesting this court issue a
writ of mandamus ordering respondent, Ohio Adult Parole Authority, to reverse its decision
and vacate its sanction, which had determined that he violated the conditions of post-
release control and ordered him serve a sanction of 90 days incarceration.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate of this court. The magistrate issued the appended
decision, including findings of fact and conclusions of law, recommending this court deny
relator's request for a writ of mandamus.
        {¶ 3} No objections have been filed to the magistrate's decision, and we have found
no error of law or other defect on the face of the magistrate's decision. We further note that
relator is no longer incarcerated for this post-release control violation. See
                                                                                        2
No. 20AP-195
https://appgateway.drc.ohio.gov/OffenderSearch/Search/DetailsPrint/A628622
(accessed February 24, 2021).
      {¶ 4} Therefore, we adopt the magistrate's decision as our own, including the
findings of fact and the conclusions of law therein. In accordance with the magistrate's
decision, we grant respondents' motion to dismiss relator's complaint for writ of
mandamus.


                                                               Motion to dismiss granted;
                                                                       Petition dismissed.

                           KLATT and BROGAN, JJ., concur.
             BROGAN, J., retired, of the Second Appellate District, assigned
             to active duty under Section 6(C), Article IV, Ohio Constitution.
                                                                                            3
No. 20AP-195
                                       APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT


State ex rel. Timothy Glass,                  :

              Relator,                        :

v.                                            :                     No. 20AP-195

Ohio Adult Parole Authority,                  :                (REGULAR CALENDAR)

              Respondent.                      :



                           MAGISTRATE'S DECISION

                               Rendered on August 20, 2020




              Timothy Glass, pro se.

              Dave Yost, Attorney General, and George Horvath, for
              respondent.


                                   IN MANDAMUS
                         ON RESPONDENT'S MOTION TO DISMISS

       {¶ 5} Relator, Timothy Glass, has filed this original action requesting that this court
issue a writ of mandamus ordering respondent, the Ohio Adult Parole Authority ("OAPA"),
to reverse its decision revoking his parole due to offenses committed while under parole
supervision and to vacate the hearing officer's sanction.
Findings of Fact:
       {¶ 6} 1. Relator is an inmate incarcerated at Noble Correctional Institution.
                                                                                             4
No. 20AP-195
       {¶ 7} 2. On April 2, 2020, relator filed the instant mandamus action asking this
court to order the OAPA to reverse its decision revoking his parole and vacate the hearing
officer's sanction.
       {¶ 8}   3. At the time relator filed this mandamus action, he did not file an affidavit
of prior actions as required by R.C. 2969.25(A).
       {¶ 9} 4. On May 4, 2020, respondent filed a motion to dismiss pursuant to
Civ.R. 12(B)(1) and/or (6) based upon relator's failure to comply with R.C. 2969.25(A).
       {¶ 10} 5. On May 6, 2020, relator filed a memorandum contra, claiming he was
unaware of the requirements of R.C. 2969.25 and, due to his incarceration, lacked the
resources to gain knowledge of the requirements of R.C. 2969.25.
Conclusions of Law:
       {¶ 11} The magistrate recommends that this court grant respondent's motion to
dismiss this action because relator has failed to comply with the requirements of
R.C. 2969.25(A).
       {¶ 12} R.C. 2969.25(A) requires an inmate to file, at the time he commences a civil
action against a governmental entity or employee, an affidavit listing each civil action or
appeal of a civil action that he filed in the past five years, providing specific information
regarding each civil action or appeal.
       {¶ 13} Compliance with the provisions of R.C. 2969.25 is mandatory and the failure
to satisfy the statutory requirements is grounds for dismissal of the action. State ex rel.
Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258 (1999); State ex rel. Zanders v.
Ohio Parole Bd., 82 Ohio St.3d 421 (1998).
       {¶ 14} In the present action, relator has not filed the required affidavit regarding his
other civil actions, if any, in violation of R.C. 2969.25.
       {¶ 15} Accordingly, it is the magistrate's decision that, based upon relator's failure
to comply with R.C. 2969.25, this court should grant respondent's motion to dismiss
relator's complaint for writ of mandamus.


                                                /S/ MAGISTRATE
                                                THOMAS W. SCHOLL III
                                                                                5
No. 20AP-195


                           NOTICE TO THE PARTIES

           Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
           error on appeal the court's adoption of any factual finding or
           legal conclusion, whether or not specifically designated as a
           finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
           unless the party timely and specifically objects to that factual
           finding or legal conclusion as required by Civ.R. 53(D)(3)(b).